Citation Nr: 1127631	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-29 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for thyroid cancer status post thyroidectomy, to include as due to exposure to herbicides and to radiation.

2.  Entitlement to service connection for benign prostatic hypertrophy (BPH) status post transurethral resection, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a skin condition, to include as due to exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and I.A., his Wife


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from July 1953 to July 1957, June 1960 to August 1960, May 1968 to July 1969, August 1972 to January 1973, January 1973 to June 1973, June 1973 to March 1978, March 1978 to March 1979, and March 1979 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2011, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for thyroid cancer status post thyroidectomy and for a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran's BPH status post transurethral resection is related to his service in any manner.

2.  There evidence does not show that the Veteran currently has peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for BPH status post transurethral resection have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the appellant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The Veteran was notified by letter dated in June 2006 of the evidence required to establish service connection in general and as due to herbicide exposure, the evidence not of record necessary to substantiate the issues of service connection comprising his claim, his and VA's respective duties for obtaining evidence, and how VA determines disability ratings and effective dates if service connection is granted.  As this letter fully addressed all notice elements and was supplied in advance of the initial adjudication of the claim by the RO, who in this case also is the AOJ, in September 2006, the Board finds that VA's duty to notify has been satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).


VA has obtained the Veteran's service treatment records and identified VA and private treatment records.  He additionally submitted service treatment records and private treatment records on his own behalf.

Neither a VA medical examination nor a VA medical opinion has been afforded to the Veteran with respect to his claimed BPH status post transurethral resection or his claimed peripheral neuropathy.  In determining whether such medical examination or opinion is necessary under the duty to assist, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

This third factor establishes a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

The Board finds that it is unnecessary to provide the Veteran a VA medical examination or to obtain a VA medical opinion regarding BPH status post transurethral resection or peripheral neuropathy because the above factors are not met with respect to either claimed disability.  The evidence does not show that he currently has peripheral neuropathy.  Although he currently has BPH status post transurethral resection, applicable regulations do not associate this disability with herbicide exposure.  The evidence also does not establish that the Veteran suffered an in-service event or injury related to his prostate.  Additionally, there is no competent and credible lay or medical evidence that his current BPH status post transurethral resection may be associated with his service in any manner.

Significantly, neither the Veteran nor his representative has identified any development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for BPH status post transurethral resection and for peripheral neuropathy.  He contends that each of these claimed disabilities is due to exposure to herbicides, specifically Agent Orange, during his alleged service "on the ground" in the Republic of Vietnam (RVN) in 1968 and 1969.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection is presumed, in certain circumstances, to be due to herbicide exposure.  First, the Veteran must have been exposed to an herbicide agent during service.  A Veteran is deemed to have been exposed to an herbicide agent if he served in the RVN between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  "Service in the RVN includes service in the waters offshore . . . if the conditions of service involved duty or visitation in the RVN."  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit upheld VA's interpretation of this to mean that the Veteran must have been present on the land mass or "brown" inland waters of Vietnam at some point during service.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Second the Veteran must manifest either (1) chloracne, porphyria cutanea tarda, or acute and subacute peripheral neuropathy to a compensable degree of 10 percent or more within one year of the last date on which he had in-service exposure to the herbicide agent or (2) AL amyloidosis, diabetes mellitus, Hodgkin's disease, chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers, or certain soft tissue sarcomas to a compensable degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116(a)(1)(B)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Effective October 30, 2010, 38 C.F.R. § 3.309(e) was amended to allow service connection based on herbicide exposure to be presumed for 3 new conditions:  ischemic heart disease, Parkinson's disease, and chronic B-cell leukemias to include hairy cell leukemia.  75 Fed. Reg. 53202 (August 31, 2010).  

Where service connection based on herbicide exposure cannot be presumed, service connection due to such exposure still may be established with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

The second and third of these requirements may be established, in addition to the above, by evidence revealing a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection further may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Board notes at the outset that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

A.  BPH Status Post Transurethral Resection

Service treatment records do not reflect that the Veteran complained of, sought treatment for, or was diagnosed with any prostate problem.  Indeed, his prostate was found to be normal in general upon examination in July 1986 and not enlarged upon his separation examination in January 1987.  

Post-service private and VA treatment records contain references to BPH beginning in May 1997.  These records show that additional diagnoses of prostatitis and benign prostatic hyperplasia were rendered in January 2004.  Further, they document that same month that biopsies of the Veteran's right and left prostate were benign and that he underwent a transurethral resection of his prostate.

The Veteran testified at his April 2011 Video Conference hearing that his prostate was not cancerous.  He then testified that a private physician told him his prostate problems could have been due to in-service exposure to the herbicide Agent Orange.  The record was left open for 60 days for him to submit documentation in this regard.

No evidence concerning his prostate was received following the Veteran's Video Conference hearing in April 2011.

In light of the above, the Board finds that entitlement to service connection for BPH status post transurethral resection is not warranted.  The statutory and regulatory requirements for presumptive service connection as due to herbicide exposure have not been met.  The first Hickson requirement is satisfied.  However, the second and third Hickson requirements are not satisfied and continuity of symptomatology pursuant to Savage is not shown.

The Veteran contends that in-service exposure to the herbicide Agent Orange caused his BPH.  He has submitted voluminous evidence in an effort to prove that he served "on the ground" in the RVN so that such exposure may be presumed.  This evidence was not set forth above because consideration of it is unnecessary.  Prostate cancer is a disease listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure.  However, the Veteran did not have cancer of the prostate prior to it being surgically removed.  Another term for cancer is malignant tumor.  See Dorland's Illustrated Medical Dictionary 284 (31st ed. 2007).  Benign means not malignant.  Id. at 211.  The Veteran's prostate condition always was characterized as benign.  He himself acknowledged that he did not have cancer of the prostate at his April 2011 Video Conference hearing.

Other than prostate cancer, no other conditions specific to the prostate are listed in 38 C.F.R. § 3.309(e) as being associated with exposure to herbicides.  The Secretary of the VA has determined that there is no positive association between such exposure and any condition that is not specifically so listed or for which he has not specifically determined should be so listed.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, 42608 (June 24, 2002).

Several diagnoses are of record in satisfaction of the first Hickson requirement.  Specifically, post-service VA and private treatment records reflect that the Veteran had BPH, benign prostatic hyperplasia, and prostatitis.

With respect to the second Hickson requirement, there is no evidence whatsoever, whether lay or medical, that the Veteran experienced an event or injury related to his prostate in service.  He does not contend this to be the case.  Service treatment records are silent with respect to his prostate except for notations that it was normal in general and a normal size.  One such notation was made during the Veteran's January 1987 separation examination.

The weight of the evidence further does not show that the Veteran's BPH status post transurethral resection is related to his service in any manner.  Although he testified at his April 2011 Video Conference hearing that a private physician told him this disability could have been due to in-service exposure to the herbicide Agent Orange, he did not avail himself of the opportunity provided to submit verifying documentation.  No such verification is found in the evidence of record.  It rather shows that none of the Veteran's private or VA physicians has even suggested, much less conclusively opined, that any actual direct causation herbicide exposure nexus to service exists.  Additionally, the evidence of record shows that none of the Veteran's private or VA physicians has even suggested, much less conclusively opined, that any other nexus to service exists.  Mention of his service and any herbicide exposure which may have occurred therein indeed is not made in any relevant post-service private or VA treatment records.  

Acknowledgement is given to the Veteran's belief that his BPH status post transurethral resection is related to his service, whether through exposure to herbicides or otherwise.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, this is not the case here.  The question of whether there is a service etiology in this case is medical and complex in nature, especially in light of the complexities of prostate problems.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  As a layperson, the Veteran does not possess such knowledge, training, and/or experience.  He accordingly is not competent to render a nexus opinion regarding the medical etiology of his BPH status post transurethral resection.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Of further note is that the Veteran's belief that his BPH status post transurethral resection is related to his service amounts to nothing more than a conclusory declaration.  In a single judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252 (1992).  

With respect to continuity of symptomatology under Savage, the Board reiterates its discussion above that there is no evidence whatsoever, whether lay or medical, that the Veteran suffered from any in-service event or injury related to his prostate.  It follows that a prostate condition was not "noted" during service.  There also is no evidence whatsoever, whether lay or medical, that he has experienced prostate problems since service.  He does not contend this to be the case.  Post-service private and VA treatment records do no document a prostate problem until May 1997, over 10 years after his discharge.  A prolonged period without medical complaint can be considered in analyzing a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds here that this decade period is significant evidence against the Veteran.  Absent continuity of the same prostate symptomatology following service as existed during such service, it finally follows that there is no nexus in this regard.

In sum, the preponderance of the evidence is against the Veteran's entitlement to service connection, whether presumptive as due to herbicide exposure or direct under Hickson, Savage, or otherwise, for BPH status post transurethral resection.  The doctrine of reasonable doubt thus is not applicable, and the benefit sought is denied.

B.  Peripheral Neuropathy

Service treatment records reflect that the Veteran experienced symptoms including pain, burning, numbness, and tingling in his extremities, mostly his lower extremities, on a host of occasions.  These records further reflect that, due to such symptoms, he was diagnosed with varicose veins in his legs in December 1979, deep vein thrombosis of the right leg in April 1986 (for which the Board notes service connection was granted and a noncompensable rating was assigned in a May 1987 rating decision), and neuralgia - superficial of the left leg following an injury in October or November 1986.  However, they do not reflect that the Veteran complained of, sought treatment for, or was diagnosed with peripheral neuropathy.  His lower extremities, as well as his upper extremities, were found to be clinically normal during his January 1987 separation examination.

Post-service VA and private treatment records document numerous occasions in which the Veteran complained of extremity symptoms, sometimes associated with his neck or back, including pain, aching, a hot feeling, cramping, numbness, and weakness.  These records show that numerous diagnoses related to his back and neck and of specific injuries such as tendonitis and tears were made on account of such symptoms.  Additionally, they show that diagnoses of neuropathy of the ulnar nerve and ulnar nerve neuritis were made with respect to his right arm in June 2002.  The records finally reveal that anterior transfer right ulnar nerve surgery was performed that same month, but that the Veteran continued to experience some sensory deficiencies thereafter.  


The Veteran testified at his April 2011 Video Conference hearing that he first was diagnosed with peripheral neuropathy before his discharge.  

In light of the above, the Board finds that entitlement to service connection for peripheral neuropathy is not warranted.  The statutory and regulatory requirements for presumptive service connection as due to herbicide exposure have not been met.  The first Hickson requirement also is not satisfied.  

The Veteran contends that in-service exposure to the herbicide Agent Orange caused his claimed peripheral neuropathy.  As noted above, he has submitted voluminous evidence in an effort to prove that he served "on the ground" in the RVN in 1968 and 1969 so that such exposure may be presumed.  Setting forth and considering this evidence once again is unnecessary.  Acute and subacute peripheral neuropathy are diseases listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure.  Yet they must be manifest to a compensable degree of 10 percent or more within one year of the last date on which there was herbicide exposure during service.  38 C.F.R. § 3.309(e), Note 2 states:  "For the purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure and resolves within two years of onset."  Assuming, for the sake of argument, that the Veteran was exposed to Agent Orange in 1968 and 1969 during service, the last possible date of such exposure is July 1969 when he was discharged from active service.  There is no indication that he had acute or subacute neuropathy prior to July 1970 one year later.  Service treatment records dated during 1968 and 1969 are devoid of reference to any type of neuropathy.  Service treatment records do not exist for the timeframe between July 1969 and July 1970 because the Veteran was not active then.  No VA or private treatment records from this timeframe have been associated with the claims file.

With respect to the first Hickson requirement, the weight of the evidence does not show that the Veteran has a current diagnosis of peripheral neuropathy.  Post-service VA and private treatment records do not contain such a diagnosis.  


The Board acknowledges that these records include diagnoses of right arm neuropathy of the ulnar nerve and ulnar nerve neuritis.  However, neuropathy of one specific nerve does not constitute peripheral neuropathy.  Peripheral neuropathy is defined as polyneuropathy.  See Dorland's Illustrated Medical Dictionary at 1288.  Polyneuropathy further is defined as neuropathy of several peripheral nerves simultaneously.  Id. at 1513.  

The Board also acknowledges the Veteran's complaints of symptoms including pain, aching, a hot feeling, cramping, numbness, and weakness contained in the post-service VA and private treatment records and his implied assertion that he therefore has peripheral neuropathy.  He is competent to describe these symptoms because he personally experienced them.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a layperson without specialized medical knowledge, training, and/or experience, he is competent to diagnose a condition only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  Peripheral neuropathy inherently is not simple to identify given its multifaceted nature.  It is impossible for the Veteran simply to be reporting a contemporary medical diagnosis of peripheral neuropathy or for his description of his symptoms to be used in support of a later diagnosis of peripheral neuropathy by a medical professional because, as is noted above, no such diagnosis ever has been rendered in service treatment records or post-service VA and private treatment records.  The Veteran therefore is not competent under Jandreau to state that he has peripheral neuropathy.

Having failed to find a current peripheral neuropathy disability, it is unnecessary to proceed to consider whether the second and third Hickson requirements have been met, whether continuity of symptomatology pursuant to Savage is shown, or whether there otherwise is a link to service.

In sum, the preponderance of the evidence is against the Veteran's entitlement to service connection, whether presumptive as due to herbicide exposure or direct under Hickson, Savage, or otherwise, for peripheral neuropathy.  The doctrine of reasonable doubt thus is not applicable, and the benefit sought is denied.


ORDER

Service connection for BPH status post transurethral resection is denied.

Service connection for peripheral neuropathy is denied.


REMAND

Unfortunately, the issues of entitlement to service connection for thyroid cancer status post thyroidectomy and for a skin condition must be remanded.  The Board sincerely regrets the additional delay, but adjudication cannot proceed without further development.

I.  Thyroid Cancer Status Post Thyroidectomy

The Veteran contends, in part, that his thyroid cancer status post thyroidectomy is due to his in-service exposure to radiation.  In this regard, he notes that he was assigned to the USS Oriskany from 1955 to 1957, at one point during which a nuclear bomb was housed aboard before being transferred to another ship.  He also notes that a military physician told him in 1979 he had been exposed to radiation from all the X-rays which were taken of his back.

38 C.F.R. § 3.311 sets forth special development procedures for claims based on exposure to ionizing radiation.  These procedures apply only if the Veteran suffers from a "radiogenic disease" which first became manifest within a specified period.  The term "radiogenic disease" includes thyroid cancer.  38 C.F.R. § 3.311(b)(2)(xxii).  Such cancer must become manifest 5 years or more after ionizing radiation exposure.  38 C.F.R. § 3.311(b)(5).  Here, the Veteran first was diagnosed with cancer of the thyroid in 2006, just short of 50 years after his service on the USS Oriskany concluded and over 25 years after X-rays were taken of his back during service.  38 C.F.R. § 3.311 therefore applies.

Pursuant to 38 C.F.R. § 3.111(a)(2), radiation dose information shall be requested from the Department of Defense for claims based on participation in atmospheric nuclear testing or the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. §§ 3.311(a)(2)(i) - (ii).  In all other claims, any available records concerning the Veteran's exposure to radiation during service shall be requested.  See 38 C.F.R. § 3.311(a)(2)(iii).  These records normally include, but are not limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  Id.  After being obtained, the records shall be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.  The Veteran in this case does not contend that he participated in atmospheric nuclear testing or the American occupation of Hiroshima or Nagasaki, Japan.  Thus, the provisions of 38 C.F.R. § 3.311(a)(2)(iii) are applicable.

Efforts have been made to obtain some of the records identified in 38 C.F.R. § 3.311(a)(2)(iii).  Via the Personnel Information Exchange System (PIES), the RO requested "DD Form 1141/records of exposure to radiation" regarding the Veteran in September 2010.  The response received later that month was that "the document or information requested is not a matter of record."  The Veteran's service treatment records have been obtained, as noted above.  

However, efforts to obtain the other records identified in 38 C.F.R. § 3.311(a)(2)(iii) have not been made.  Of particular note in this regard is that there is no indication from the claims file that the Veteran's service personnel records ever have been requested.  There also is no indication that other records which might verify that he was exposed to ionizing radiation, whether from a nuclear bomb aboard the USS Oriskany at some time between 1955 and 1957 or from numerous X-rays taken around 1979, ever have been requested.  On remand, attempts must be made to obtain all of these records, though all appropriate sources, as any such records may reflect in-service exposure to radiation.

Further, a review of the claims file reveals that the Veteran's records were not forwarded to the Under Secretary for Health for preparation of a dose estimate as required by 38 C.F.R. § 3.311(a)(2)(iii).  This also must be done on remand.

38 C.F.R. § 3.311(b) provides for referral to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c) before adjudication when it is determined that the Veteran was exposed to ionizing radiation during service.  Accordingly, if the dose estimate prepared by the Under Secretary for Health indicates that the Veteran here had in-service exposure to radiation, this referral additionally shall be made on remand.

II.  Skin Condition

As noted above, VA must provide a medical examination and/or obtain a medical opinion to fulfill the duty to assist when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) otherwise insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Also as noted above, the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 79.  

Service treatment records reveal the following.  Acne was noted on the Veteran's face, chest, and back during his July 1953 entrance examination.  His skin therefore was found to be clinically abnormal.  The Veteran complained of balamitis in March 1954, acne in May 1954, and athlete's foot in June 1954.  He had a wart removed from his fourth left finger in November 1955 and more warts removed from both hands and the second and fifth toes of his left foot in September 1956.

Tinea capitis was diagnosed in March 1969.  The following month, the Veteran reported irritation and an itchy rash in the groin area.  Regular jock itch was found.  He reported an itchy rash on his left leg in June 1975.  The Veteran again reported a pruritic rash in the groin area in September 1977.  Folliculitis - rule out scabes was diagnosed.  Folliculitis groin was noted during an examination that same month, and the skin thus was given an abnormal clinical evaluation.  Tinea pedis also was noted during this examination.  The Veteran's groin rash reoccurred in October 1977.  In July 1978, he complained of poison oak.  A two day history of possible contact dermatitis also was mentioned.  Contact dermatitis versus poison ivy was diagnosed in relation to his upper ankle and foot.  Multiple purple moles on the Veteran's face, chest, and back were noted upon examination in February 1979.  His skin therefore was found to be clinically abnormal.  In November 1979, a rash with a marked red weeping lesion was discovered in the Veteran's buttock/anal crease.  A provisional diagnosis of questionable candidiasis was made.  Later, the rash was determined to be possibly from tinea primarily with secondary contact dermatitis from treatment products.  

The Veteran complained of having an pruritic area of dry scaling on his left ankle for the previous six weeks in March 1980.  No evidence of contact dermatitis was found.  A diagnosis of lichen simplex chronicus was rendered.  In November 1981, the Veteran complained of a four day old lesion on his penis.  Rule out primary lues was diagnosed.  A non-purulent rash with itching for the previous three days was referenced in April 1982.  The diagnosis made was asymptomatic rash.  In January 1983, the Veteran complained of a rash in the anal area.  Localized irritated anal area was diagnosed.  The following month, the Veteran reported that the rash had spread to his pubic and thigh area.  Diagnoses of dermatitis, non-specific, chronic; questionable pruritic dermatosis; an illegible dermatitis/pruritis; as well as rule out allergy and questionable allergic reaction were made.  Complaint of blisters on his penis was made by the Veteran in March 1983.  Diagnoses of penile ulcerations and herpes simplex II were rendered.  In May 1983, the Veteran reported a rash on his lower legs which came and went for the previous four weeks.  Dermatitis, non-specific was diagnosed.  He reported a mole on his left forehead in November 1985.  A reddish nodule was diagnosed and excised.  Additionally, dysplastic nevus on the right upper chest and atypical nevi on the back were found, diagnosed, and excised.  Upon examination in July 1986, mention was made that eating tomatoes and/or drinking beer had caused the Veteran to break out in a rash since 1982.  Seborrheic dermatitis was diagnosed in January 1987 after dry skin was noted.

In a May 1987 rating decision, service connection was granted and noncompensable ratings were assigned for status post removal of nodule, left forehead, and for status post removal of nevi, right upper chest and back, based on the November 1985 service treatment records.

A VA treatment record dated in November 1992 documents the Veteran's complaint of warty lesions on his head, neck, chest, groin, and legs.  It was noted that skin lesions had been excised in the past.  Diagnoses of skin lesion, skin tags, and moles were made.  Later that month, surgery was performed to remove some of the skin lesions from his neck, chest, and groin.

November 1994 and April 1996 treatment records from Dr. F.B. reflect the Veteran's complaint of a rash, first on his face and extremities and then on his neck and arms, and a diagnosis of contact dermatitis secondary to poison oak.

The Veteran's complaint of moles on his face and back is revealed in a March 1998 treatment record from Dr. F.B.  The diagnosis provided was skin keratosis in face and back.

A VA treatment record dated in August 2001 contains the Veteran's report of a skin lesion on his left ear.  Skin lesion was diagnosed.

VA treatment records dated beginning in March 2001 show a diagnosis of onychomycosis.



July 2002 VA treatment records reflect that the Veteran has a history of dysplastic nevi syndrome, that he was diagnosed with cutaneous horn left helix, that he additional complained of and was diagnosed with a skin lesion on his right ear, and that he further was diagnosed with keratoderma.

A September 2002 VA treatment record includes diagnoses of hyperkeratotis lesions left helix and actinic keratosis.

The Veteran's history of atypical nevi and complaint of a dark area on his left temple and crusty areas on his ears is revealed in a VA treatment record dated in July 2003.  Also revealed is that several dark areas were noted on his back.

Another July 2003 VA treatment record notes the Veteran's complaint of breaking out under his armpit.  Lentigo simplex was referenced, and nevus was diagnosed.

A December 2005 VA treatment record shows that the Veteran reported lesions on his left neck and left forehead in addition to the mole on the right side of his face.  Seborrheic keratosis right cheek and forehead and verruca with respect to the left neck were diagnosed.

Included in a January 2006 VA treatment record is reference to the fact that no evidence of hyperkeratosis was found in the Veteran's left forehead lesion.

VA treatment records dated in April 2006 include the Veteran's complaint of a growing right upper lip lesion.  Keratotic lesion right upper lip was diagnosed.  

The Veteran recounted in a November 2010 statement that he had 14 pre-cancerous moles removed from his body by a private physician while he was still in service but after he served in the RVN.

At his April 2011 Video Conference hearing, the Veteran testified that his testicles and rectum are irritated all the time.  He noted having a similar problem while still in service upon his return from the RVN and being told at that time that it might be due to exposure to the herbicide Agent Orange.  Finally, he reiterated that he had 14 moles removed by a private physician during service.

The Board finds that a VA medical examination complete with medical opinion is warranted with respect to the Veteran's claimed skin condition.  It is clear given the numerous skin problems noted and skin diagnoses made in recent VA and private treatment records that the first requirement for providing such an examination and/or opinion under the duty to assist has been satisfied.  The second requirement also is met based on the many skin problems found and skin diagnoses other than status post removal of nodule, left forehead, and status post removal of nevi, right upper chest and back, for which service connection already has been granted, rendered in service treatment records.  A potential continuity of symptomatology association between the Veteran's in-service skin problems and diagnoses and his current skin problems and diagnoses is suggested by the fact that post-service VA and private treatment records show such problems and diagnoses have been persistent for the most part.  The third requirement therefore has been met.  Finally, the fourth requirement is satisfied because no conclusive nexus opinion regarding such an association exists.  A remand therefore is necessary so that arrangements can be made for the Veteran to undergo an appropriate VA examination and for an etiology opinion to be rendered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file the Veteran's service personnel records and any other available records which might verify that he was exposed to ionizing radiation, whether from a nuclear bomb aboard the USS Oriskany at some time between 1955 and 1957 or from numerous X-rays taken around 1979, pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  Every appropriate source for such records shall be explored.  All efforts undertaken in this regard shall be documented in the claims file.

2.  After completion of the above development, forward the available evidence concerning the Veteran's in-service exposure to radiation to the Under Secretary for Health for preparation of a dose estimate.  Documentation of this shall be placed in the claims file.

3.  If the dose estimate prepared by the Under Secretary for Health indicates that the Veteran was exposed to radiation during service, before adjudication refer the issue of his entitlement to service connection for thyroid cancer status post thyroidectomy to the Under Secretary for Benefits for further consideration by following the mandates of 38 C.F.R. § 3.311(c).  Documentation of this shall be placed in the claims file.

4.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

5.  After completion of the above development unrelated to in-service radiation exposure, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any skin condition (with the exception of status post removal of nodule, left forehead, and status post removal of nevi, right upper chest and back, for which service connection already has been granted) found to be present.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a full history of his relevant symptomatology.  All tests, studies, or evaluations deemed necessary shall be performed, and the results shall be reported in detail.  For each skin condition diagnosed, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related in any manner (directly whether by continuity of symptomatology or otherwise, as due to exposure to Agent Orange or any other herbicide, etc.) to the Veteran's service.  A complete rationale, to include specific comment regarding the medical and lay evidence of record, shall be made for each diagnosis rendered and each opinion expressed.  Each of the above actions shall be documented in an examination report.

6.  Then readjudicate the issues of entitlement to service connection for thyroid cancer status post thyroidectomy and for skin cancer.  If either of the benefits sought on appeal is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


